 CHOCTAWHATCHEE ELECTRICChoctawhatcheeElectricCooperative,Inc.andInternational Brotherhood of ElectricalWork-ers,LocalUnion No. 2152,AFL-CIO-CLC.Case 15-CA-905628 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 December 1983 Administrative LawJudge Lawrence W. Cullen issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief and a brief in support of the judge'sdecision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.We agree with the judge's finding that the Re-spondent's supervisor Jimmie Foreman unlawfullyencouraged the circulation of a petition among itsemployees to decertify the Union by unlawfully in-terrogating and threatening employee Hobbs andpromising raises to employees Hobbs and Jackson.We also agree with his finding that the Respondentunlawfully refused to bargain with the Union onthe basis of a decertification petition because thepetitionwas tainted by the Respondent's unfairlabor practices.2We do not agree, however, withiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings2Infinding that the decertification petitionwas tainted,MemberDennis notes that the Respondent's unfair labor practices are clearly thekind that would tend to dissipate support for the Union,that the unitcontains only 20 employees,and that the unfair labor practices involvedrepeated incidentsAs a result,shewould require the Respondent toshow that the unfair labor practices were isolated incidents not related tothe Union's loss of support She finds that the Respondent has not sus-tained that burdenAlthough the 14 petition signers testified that nomember of management ever spoke to them about the petition and thatthey were in no way coerced or influenced by the Respondent,there isno showing that they were unaware of the Respondent'scoercive con-duct involving employees Jackson and HobbsMember Hunter agrees with the judge,for the reasons fully set forthby him, that the Respondent'sunfair labor practices were sufficient totaint the decertification petition and therefore the Respondent could notrely on the petition to withdraw recognition from the Union He furthernotes, in response to the dissent,that the fact that 14 employees testifiedthey were not coerced or influenced by the Respondent does not estab-lish that they were unaware of the Respondent's misconduct which, inMember Hunter's view,isan entirely separate matter Thus,the judge'sinference of employee awareness of the unfair labor practices has notbeen rebutted by any probative evidenceMoreover,in the absence ofevidence to the contrary,Member Hunter presumes dissemination of8(a)(1) threatsFinally,we note that the proper test for 8(a)(l) conduct is whether ittended to coerce employees in the exercise of their Sec 7 rights, not595his finding that the Respondent engaged in unlaw-ful surveillance of employees Jackson, Hobbs, andAdams.Between 8:20 and 8:30 a.m. on Friday in earlyJuly 1983, employees Adams, Jackson, and Hobbsand others were seated at a table in the break orassembly room. Supervisor Foreman wassittingacross the table. Employee Dorriety came into theroom and asked if anyone wanted tosign a petitionstating that the employees no longer wanted theUnion to represent them before the petition wassent to the NLRB. Dorriety then specifically askedAdams, Jackson, and Hobbs, all of whom declined.Dorriety and Foreman then left the room. Thejudge found Foreman's presence in the room atthat time was no mere happenstance, in view ofForeman's prior commission of several unfair laborpractices involving attempts to get employees tosign the petition, and that his presence constitutedunlawful surveillance of Adams, Jackson, andHobbs in violation of Section8(a)(1).The record is clear that supervisors frequentlyuse the breakroom in the morning to give out workassignments.In fact, Adams and Jackson both testi-fied that on the morning of the alleged surveillanceForeman had work assignments to give out. Thus,we conclude that the record does not support afinding that Foreman was in the room for the pur-pose of surveillance or that he engaged in surveil-lance in violation of Section 8(a)(1) of the Act. Al-though weare dismissingthis allegation,we agreewith the judge that the unfair labor practices werenot isolated incidents and were sufficient to taintthe petition.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Choctawhatchee Electric Cooperative,Inc.,DeFuniak Springs, Florida, its officers,agents,successors,and assigns,shall take the action setforth in the Order as modified.1.Substitute the following for paragraph 1(a)."(a) Interrogating its employees, promising themraises,or threatening them with retaliation in orderto solicit their support for a petition to decertifythe Union or to attempt to persuade them to aban-don their support for the Union."2.Substitute the attached notice for that of theadministrative law judge.whether it actually coerced employees SeeAmason, Inc,269 NLRB 750fn2 (1984) Thus here, in the context of the Respondent's 8(a)(1) con-duct in support of the decertification petition, we conclude that the Re-spondent'swithdrawal of recognition violated Sec 8(a)(5) and (1)274 NLRB No. 84 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHAIRMAN DOTSON, dissenting in part.Iwould find that the Respondent did not violateSection 8(a)(5) of the Act by refusing to bargainwith the Union on the basis of a decertification pe-tition.There were 20 employees in the unit and 14of them signed the petition to decertify the Unionduring late June and early July 1983. All 14 testi-fied that no member of management spoke to themabout the petition and that they signed the petitionwithout influence or coercion from the Respond-ent. Because of the relatively small size of the unitand because the unfair labor practices were not iso-lated incidents, the judge inferred, despite the testi-mony of the 14 employees, that the employees whosigned the petition were aware of the Respondent'sunlawful conduct. The judge concluded the the pe-titionwas tainted by the unfair labor practices andcould not serve as the basis for a good-faith doubtof the Union's majority status. Thus, he found thatthe Respondent violated Section 8(a)(5) and (1) byrefusing to bargain with the Union. I do not agree.The judge correctly stated that, in order to es-tablish a good-faith doubt, an employer must showthat the doubt is based on objective considerationsand is asserted in a context free of unfair laborpractices. I find, however, that the testimony of allwere in no way coerced or influenced by the Re-spondent-testimony that the judge noted was "un-rebutted" and that he did not discredit-affirma-tively and directly establishes that the petition wasuntainted by the unfair labor practices. Particularlyimportant is the lack of any direct evidence thatany unit employees, other than the two who werepersonally involved, had any knowledge of the un-lawful conduct. I would not infer employee knowl-edge from the size of the unit nor would I, in viewof the 14 employees' unrebutted testimony, inferfrom the totality of circumstances that the employ-eeswho signed the petition were aware of Fore-man's unlawful activity. Accordingly, I find thatthe record evidence compels the conclusion thatthe Respondent was entitled to rely on the petitionsigned by a majority of the unit employees as thebasis for a good-faith doubt of the Union's continu-ingmajority status. I would find that, in the cir-cumstances of this case, the Respondent did notviolate Section 8(a)(5) and (1) by refusing to bar-gain with the Union.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER TO THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7of the Act givesemployees these rights.To organizeTo form,join,or assist any unionTo bargaincollectivelythrough representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILL NOTrefuse to bargain in good faithwithInternationalBrotherhoodofElectricalWorkers, Local Union No. 2152, AFL-CIO-CLCas the exclusive representativeof theemployees inthe following appropriate unit:All productionand maintenance employees in-cluding linemen,apprentice linemen,service-men, equipment operators,groundmen,custo-dians, service representatives,shop mechanics,warehousemen,systems operation clerk, engi-neering aide,and storekeeper employed by theEmployer at its DeFuniak Springs,Freeportand Baker,Florida, facilities;including alloffice clerical employees,sales employees, allotheremployees,professionalemployees,guards, and supervisors as defined in the Act.WE WILLNOT interrogate or issue promises ofbenefits or threats of reprisal to our employees inorder to solicit their support for a petition to de-certify theUnion as the collective-bargaining rep-resentative of the employees or to abandon theirsupport for the Union.WE WILL NOTinany like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL, onrequest, bargain collectively withInternationalBrotherhood of ElectricalWorkers,Local Union No. 2152, AFL-CIO-CLC as the ex-clusive representative of all employees in the ap-propriate unit described above with respect to ratesof pay,wages, hours, and other terms and condi-tions of employment and, if an understanding isreached, embody such understanding in a signedagreement. CHOCTAWHATCHEE ELECTRICOur employees have the right to join and sup-port International Brotherhood of Electrical Work-ers,Local Union No. 2152,AFL-CIO-CLC or torefrain from doing so.CHOCTAWHATCHEE ELECTRIC COOPERA-TIVE, INC.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on October 5, 1983, atDeFuniak Springs, Florida. The hearing was held pursu-ant to a complaint issued by the Regional Director forRegion 15 of the NationalLaborRelations Board (theBoard)on August25, 1983 Thecomplaint is based on anamended charge filed by the International Brotherhoodof ElectricalWorkers, Local Union No. 2152, AFL-CIO-CLC (the Charging Party or the Union)on August5,1983The complaint alleges that ChoctawhatcheeElectric Cooperative,Inc (Respondent)violated Section8(a)(1) of the National Labor Relations Act (the Act)during the first week of July 19831 by approving, en-couraging,and participating in the circulation among itsemployees of a petition seeking the decertification of theUnion and that Respondent also violated Section 8(a)(5)and (1) of the Act by since about July 11, 1983, refusingand continuing to refuse to meet and bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of the employees.The complaint is joinedby Respondent's answer filed September 9, 1983, where-in it denies the commission of the alleged unfair laborpractices.On the entire record in this proceeding,including myobservations of the witnesses who testified herein, andafter due considerationof thepositions of the parties andthe briefs filed by the General Counsel and counsel forRespondent,Imakethe followingFINDINGSOF FACT AND ANALYSISIJURISDICTIONA. TheBusinessof RespondentThe complaintalleges,Respondent admits, and I findthat Respondent was, and has been at all material timesherein,aFlorida corporation with facilities located inDeFuniak Springs,Freeport,and Baker,Florida,whereitengages in the transmissionof electricity,and thatduring the past 12 months, a representative period, Re-spondent,in the course and conductof itsbusiness oper-ations,derivedgross revenues in excess of $250,000 andpurchased and received goods valued in excess of$50,000 directly frompoints located outside the State ofFlorida and that Respondent is, and has been at all timesmaterial herein,an employer within the meaning of Sec-tion 2(2) of theAct engaged in commerce within themeaning of Section 2(6) and(7) of the Act.'All dates are in 1983 unless otherwise stated597B The Labor OrganizationThe complaint alleges,Respondent admits in itsanswer, and I find that the Union is now and has been atall times material herein a labor organization within themeaning of Section2(5) of the ActThe complaint also alleges,Respondent admits in itsanswer, and I find that the following employees of Re-spondent constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employees includ-ing linemen,apprentice linemen,servicemen,equip-ment operators,groundmen, custodians,service rep-resentatives,shop mechanics,warehousemen, sys-tems operation clerk,engineering aide, and store-keeper employed by the Employer at its DeFuniakSprings, Freeport and Baker,Florida facilities; ex-cluding all office clerical employees,sales employ-ees,allother employees,professional employees,guards, and supervisors as defined in the Act.The complaint further alleges,Respondent admits initsanswer,and I find that about July 26, 1979, in Case15-RC-6468, a majority of Respondent'semployees inthe aforestated appropriate unit, by secret-ballot electionconducted under the supervision of Regional Directorfor Region 15 designated and selected the Union as theircollective-bargaining representative,and that on Septem-ber 18,1979, the Union was certified as the collective-bargaining representative of the aforesaid unit and thatRespondent has recognized the Union as such in a col-lective-bargaining agreement which was effective by itsterms from July 1, 1980, to June 30, 1983.II.THE ALLEGED UNFAIR LABOR PRACTICESThis case involves the circulation of a decertificationpetition by members of the bargaining unit and allega-tions that a supervisor,by reason of interrogation, sur-veillance, promise of benefits,and threats to unit employ-ees encouraged,participated,and attempted to coercethe employees to induce them to sign the decertificationpetition in violation of Section 8(a)(1) of the Act andthat Respondent's refusal to bargain on the basis of its as-sertion of a good-faith doubt of the Union's majority wasviolative of Section 8(a)(5) and (1) of the Act as the de-certification petition was tainted by the supervisor's ac-tions and the signatures thereon were not obtained in acontext free of unfair labor practices Respondent con-tends that no violations of Section 8(a)(1) were commit-ted by it, and that assuming,arguendo, violations of Sec-tion 8(a)(1) were committed,these did not taint the peti-tion because the employees who signed the petition didsovoluntarily andwithout supervisory interference,promises,or coercion and that Respondent thus had theright to rely on the petition in asserting a good-faithdoubt of majority statusThe General Counsel presented as witnesses in supportof its case Noble R. Dean, LaRau Jackson, SamuelHobbs, and David Adams. Dean is the president of theUnion(Local 2152). Dean identified the collective-bar- 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining agreement (G C. Exh 2) and a copy of a letterdated July 11, 1983, from Respondent's attorney to theInternational Union with a copy to Dean (G.C. Exh 3)wherein Respondent notified the Union that it was de-clining to bargain with the Union concerning the unit onthe ground that Respondent had received a petition"signed individually by well over a majority of the em-ployees in the unit, which states to the effect that theyno longer want to be represented by Local 2152 for bar-gaining purposes."Dean testified that the Union hadbeen and remains willing to continue to represent theemployees in the unit and bargain with Respondent ontheir behalf.Dean testified on cross-examination that abargaining session had been scheduled by the parties'representatives for July 122 or 13. Although Dean hadrequested on June 20 that the existing labor agreementbe extended, Respondent did not agree to do so and thecontract expired by its terms on June 30. The testimonyof Dean is undisputed and I credit itLaRau Jackson testified as follows: He has been em-ployed by Respondent since 1972 and is a first-class line-man. During the last week of June, service representativeTommie McBroom brought a petition to him in the yardin front of the warehouse which said something aboutgetting rid of the Union and asked him to sign it. Jack-son glanced at the petition which had a few names on itand declined to sign it Subsequently, in the middle ofthe same week Jackson and Samuel Hobbs, a ground-man, were approached concerning the petition by RobertDorriety,3 a mechanic, as they were walking to their ve-hicles about 5 p.m. At that time, Jimmie Foreman,4 su-pervisor of construction and operations, who is Jackson'ssupervisor,was backing a vehicle out of the warehouseand called Jackson and Hobbs over to his truck andasked them to help him out by getting rid of the Unionand that they could get a raise if they did so. Jacksonplaced this conversation as occurring on a Friday Jack-son testified further that he was again contacted by Dor-riety during the following week after the employees re-turned from the Fourth of July holiday At this timeJackson and Dorriety were inside the warehouse in frontof the employees' assembly room about 4 to 4:30 p.m.andDorriety brought the petition to Jackson againForeman was present at this time and pulled out hiswallet and asked Jackson if he needed more money andtold him that it would mean more money if the employ-ees got rid of the Union. Subsequently, on a Fridaymorning (the week after the Fourth of July) about 8:15to 8.30 a.m., Jackson, Hobbs, and David Adams, a winchtruck operator (who was also a member of the bargain-ing unit),were in the assembly (breakroom) room andwere approached by Dorriety to sign the petition, andForeman then "got up and left " On cross-examination,Jackson testified he recalled that the petition was "as faras I can remember, typed." Jackson also then related thezRespondent's general managerSmith placed the date as July 12Jackson,McBroom, Hobbs, and Dorriety were all members of thebargaining unit4 The complaintalleges,Respondent admits, and I find that at all timesmaterial herein Foreman has been a supervisor of Respondent within themeaning of Sec 2(11) of the Act and an agent of Respondent within themeaning of Sec 2(13) of the Actinitial statement of Foreman on the occasion when Fore-man,was backing his truck out in the yard as a requestthat Hobbs and Jackson help Dorriety out by signing thepetition but he could recall nothing further about thisconversationOn cross-examination Jackson related an-other incident when McBroom came out to the jobsiteduring the workweek of July 5-8 when the employeeswere stringing wire and at which time Foreman, whowas also present, approached Hobbs and Jackson andsaid that McBroom was there and "you can sign that pe-tition now." Jackson and Hobbs declined to sign the peti-tion. Jackson was asked on cross-examination whether hehad ever been disciplined by Foreman; he replied that hehad received a written warning in early 1983 for a safetyviolation and that this was the only discipline he has re-ceived from Foreman who has been his immediate super-visor for 11 years. He did not protest the warning orcomplain to Foreman that he thought it was unfair. Hetestified further that Foreman was "a good fellow towork with "Samuel Hobbs testified as follows: He has been em-ployed by Respondent for almost 5 years. He was initial-ly approached by McBroom to sign the decertificationpetition in front of the warehouse the Monday prior tothe Fourth of July (June 27). He read the petition whichstated that the employees no longer wanted to be repre-sented by the Union and told McBroom, "I couldn't signit " He was again asked by McBroom to sign the petitionon July 2, a Saturday evening when both he andMcBroom were called out on an outage in Baker, Flori-da.He was also asked to sign the petition on another oc-casionwhen he was on a jobsite doing reconstructionwork around July 1. On this occasion, Foreman askedhim if he had signed the petition that was being circulat-ed, and Hobbs replied that he had not. Foreman askedhim why he had not done so, and Hobbs told him thatwithout representation he might not obtain an apprenticelineman's job which lie was next in line to receive. Fore-man told him not to worry about this because in all theyears that he, Foreman, had been working for Respond-ent, anyone who was entitled to, or in a position for suchjob, had been given an opportunity to do it and toldHobbs not to worry about the job He believes that thisconversation took place in the middle of the first weekof July. Additionally, on the Friday after the Fourth ofJuly weekend, he and other employees were in the break(assembly) room about 820 to 8.30 a in., and Foremanwas sitting across from them at the same table. At thattime Dorriety came into the room and asked generallywhether anyone wanted to sign the petition before it wassent to the Labor Board, and then specifically askedAdams, Jackson, and Hobbs, all of whom declined,whereupon Dorriety and Foreman left the room. Hobbsalso testified that during the last week the petition wascirculated, Foreman came up to him on several occasionson the construction site and told him to remember wherehis livelihood and bread and butter came from.On cross-examination,Hobbs testified that Foremanhas been his immediate supervisor for 3-1/2 years, thatForeman has never taken disciplinary action against himand that he has a good relationship with Foreman. CHOCTAWHATCHEE ELECTRICHobbs also testified that the petition he read on the occa-sionoutside the warehouse was typed. Hobbsalso testi-fied that employee Roger Byrd had been asked by Dor-riety to sign the petition in the presence of Foreman inthe breakroom.David Adams testified as follows: He has been em-ployed by Respondent for a period of 9 years. He wasinitiallycontacted by McBroom on the first of Julyabout 5 to 10 minutes prior to worktime in front of thewarehouseHe was shown a copy of the petition byMcBroom who told him, "We wish you wouldsign it,but it doesn't make any difference at all, whether you door not, the Union is going, one way or the other."Adams read the petition which stated that the "people"(employees) of Respondent no longer wished to be rep-resented by the Union. Adams declined tosignthe peti-tion.He also recalled an occasion on the Friday beforethe Fourth of July weekend when he was asked to signthe petition by Dorriety in the office of the staking engi-neer (also a member of the bargaining unit). He toldDorriety he wanted to think about it over the weekend.Dorriety brought the petition to him again and he de-clined to sign it in the presence of Foreman in the break-room; he placed this occasion as the following workdayafter the Fourth of July weekend. He later stated he wasnot certain of the day of this occurrence.On cross-examination Adams testified as follows: Hehas never been disciplined by Foreman and has had agood relationship with him over the years. To the best ofhis knowledge, the petition was typed. On being shownhis affidavit taken by a Board agent wherein he hadstated that the petition was written in longhand, hestated that it was in longhand the first time he saw it, buton the latter two occasions he saw the petition, it wastypedIn the presentation of its case, the Respondent calledMcBroom and Dorriety who had both signed and circu-lated the decertification petition (R. Exh. 6), Foreman,James E. Smith, the manager of Respondent's DeFuniakSprings facility, and the members of the bargaining unitwho had signed the petition.McBroom testified as follows He initiated and draftedthe decertification petition on July 1 as a result of thegeneral dissatisfactionamonghimself and other bargain-ing unitemployees with the Union's representation ofthem during the prior 3 years. He testified he initially ob-tained the signatures of several employees prior to start-ing timeat 7:30 a in. at the DeFuniak facility on July 1,that he also asked Jackson, Hobbs, and Adams to signshortly thereafter that morning, and that they declined todo so and that Dorriety then took the petition to the Re-spondent's Freeport (Florida) facility and obtained thesignaturesof the four unit employeesassignedto that fa-cility.Dorriety retained the petition until Friday, July 8,when he returned it to McBroom. A total of 14 employ-ees, including McBroom and Dorriety (approximately 75percent of the employees in the unit), had signed the pe-tition.The petition was mailed to the National Labor Re-lationsBoard Office in New Orleans, Louisiana, on theafternoon of July 8. On the morning of Monday, July 11,McBroom presented a copy of the petition to Respond-599entManager Smith in Smith's office and informed him ofthe action taken by the employees.McBroom testified that he was the sole initiator of thepetition, that the petition was handwritten, and that nomember of Respondent'smanagementtold him toinitiatethe petition, and further that no member of Respondent'smanagementwas present when he obtained the signa-tures of several employees in the employee breakroomon the morning of July 1 The accompanying letter sentto the National Labor Relations Board by McBroom onJuly 8 (R. Exh. 3) states in part, "We are enclosing a pe-tition andask that you set up an election." Subsequently,McBroom was informed by the Board Office that the pe-titionwas untimely and improperly filed and should havebeen filed within the 60-day period prior to the expira-tion of the laboragreementon July 30. Additional formswerealso sent toMcBroom from the Board Office andfilled out and returned. The petition was then dismissedby the Regional Director for Region 15 of the Board onthe ground that violations of Section 8(a)(1) and (5) ofthe Act had been committed by the Employer (Respond-ent).Dorriety testified as follows:On Friday, July 1,McBroom showed him the decertification petition in thebreakroom before 8 a.m., and Dorriety read it and signedit.Ithad been discussed previously. Four other employ-ees (Jerry Nelson, Adrian Gillis, Charles Caswell, andThomas Johnson)also signedit in the breakroom priorto 8 o'clock that morning At the time the petition wassigned by Dorriety and the other employees, neitherJimmy Foreman nor any other supervisor nor companyrepresentative was present, nor had Jimmy Foreman orany othermember of managementor supervisor dis-cussed anything with Dorriety aboutsigningitprior tothis.After the petition was signed by Dorriety and theother employees, Dorriety requested permission of hissupervisor for time off and took the petition over to theFreeport facility where it was signed by employees RayMaples, Mark Hart, and Leonard (Zeke) Hilligoss. Therewere no supervisors or members of management presentwhen he obtained his signatures. He then took the peti-tion to the home ofRonnieHebert who was not workingthat day and obtained his signature at which time therewas also no supervisor or management representativepresent. Prior to thistime,no member of managementhad discussed the petition with him Prior to the circula-tion of the petition, he had not discussed it with anyonebut McBroom. After he returned from Freeport on thatdate, he kept the petition on a clipboard in the shopwhere he was a mechanic until he returned it toMcBroom.Dorriety testified further that he recalled a conversa-tion with Jackson and Hobbs in the employee parking lotafter July 1, when he approached them afterquittingtimewhentheywere returning from the jobsite andasked them to sign the petition. They responded theywanted to think about it. Jimmy Foreman was not thereat this time.He has never heard Jimmy Foreman tellother employees to sign the petition, help get rid of theUnion and they can obtain a raise, or words to thateffect.He does not recall any occasion when Foreman 600DECISIONSOF NATIONALLABOR RELATIONS BOARDwas there and pulled out his wallet and told employeesthat they would get more money or a raise if they gotrid of the Union or words to that effect. He did notrecall any conversation with employee David Adamsconcerning the petition except an incident whereinAdams told him (Dorriety) to "Bring the petition andwe'll all sign it " Employees Larry Tankersley, DennisPippin,and Jerry Cosson all signed the petition in hispresence in the shop.No member of management or su-pervisor was present at the time these employees signedthe petition.He does not remember a conversation withAdams in the office of Darrell Smith wherein Dorrietyasked Adams to sign the petition. The longhand petition(R. Exh.3)was the only petition which was circulatedand there never was a typed petition He recalls talkingto employees Cosson, Hobbs, and Jackson in the break-room one morning about signing the petition; JimmyForeman was not in the room at this time.He does notrecallwhen this conversation occurred.When he re-turned the petition to McBroom,all 14 signatures of em-ployees were on the petition. McBroom drafted a note togo with the petition and McBroom and Dorriety signedit.At no time when he discussed the petition with anyother employees was Jimmy Foreman or any other su-pervisor in the immediate area.On cross-examination,Dorriety testified that he may have talked to Jacksonabout the petition a third time in the warehouse as wellas in the parking lot and in the breakroom.Respondent also called as witnesses the 12 other em-ployees who had signed the decertification petition in ad-dition to McBroom and Dorriety. These employees testi-fied that they signed the petition of their own free will,and that no member of management coerced them intosigning the petition or otherwise discussed it with themprior thereto.Respondent also presented Supervisor Jimmie Fore-man who testified as follows:He did not discuss or inany manner encourage the signing of the decertificationpetition by any of the employees, and he was not presentduring any time when the employees signed the petition.He became aware of the circulation of the petition byoverhearing employees discuss it but he did not partici-pate in such discussions.James Eugene Smith,Respondent'sgeneralmanager,testified as follows: There were 20 employees in the col-lective-bargaining unit as of July 1. To his knowledge,no managerial or supervisory employee had anything todo with the preparation or circulation of the decertifica-tion petition.He initially saw a copy of the petitionsigned by the employees (R. Exh 3) on the morning ofJuly 11 when McBroom brought it into his office and in-formed him that he had mailed the original to the Board.He had been aware of rumors of the circulation of thepetition but he was not expecting McBroom who askedto see him on the morning of July 11. After he receivedthe copy of the petition from McBroom,he contactedhis legal counsel by telephone as contract negotiationsbetween Respondent and the Union were scheduled forthe next day.His legal counsel advised him that hewould contact James G. Stuart,International representa-tive of the IBEW, and inform him that in view of thepetitionRespondent could not bargain with the Union.This was confirmed by a letter to Stuart dated July 11signedby Respondent'slegalcounsel (G C. Exh. 3)whichassertedRespondent's position that the decertifica-tion petition from the employees constituted an objectiveconsideration of doubt concerning the Union's majoritystatus asrepresentative of the employees in thebargain-ing unit.AnalysisAfter a review of all of the testimony, I am convincedthat Supervisor Jimmie Foreman did,in fact,encourageand participate in the circulation of the decertificationpetitionwith respect to employees Jackson, Hobbs, andAdams as set out in their testimony I found these em-ployees to be credible witnesses who testified in a forth-right manner concerning the participation of Foreman inthe decertification effort.Although I recognize certaininconsistencies in their testimony as to whether the peti-tionwas typed or handwritten and their placement withrespect to certain of the dates, I do not find these incon-sistencies damaging to their overall credibility. I thusfind that Foreman did unlawfully encourage them to signthe decertification petition by promising them raises (asin the case of the parking lot incident with Jackson andHobbs)and in the incident involving Jackson inside thehall, by comments to Jackson and Hobbs on the jobsitethat they could sign the petition now, and by his interro-gation of and threats to Hobbs that Hobbs should re-member where his bread and butter and where his liveli-hood came from,all in violation of Section 8(a)(1) of theAct. I further find that Foreman was present in thebreakroom on July 8 when Dorrietyagainasked employ-ees Jackson, Hobbs, Adams, and employee Byrd to signthe petition and abruptly left after they declined to doso I find that Foreman's presence in this situation wasnot a mere happenstance in view of the background ofForeman's prior engagement in the violationsof the Actas found herein,and thus constituted unlawful surveil-lance of these employees in violation of Section8(a)(1)of the Act I do not credit the disclaimers of McBroomand Dorriety that Foreman was not present during anyof the times asserted by Jackson, Hobbs, and Adams. Ifind it extremely unlikely that threelong-termemploy-ees, all in good standing with Respondent,such as Jack-son,Hobbs, and Adams, would fabricate their testimonyin this case I found that Jackson, Hobbs, and Adamseach responded candidlyto cross-examination questionsas to whether they had been disciplined by Foreman.Jackson, alone,had been disciplined and this was limitedto a written warning for a safety infraction.IcreditJackson's testimony that he did not harbor any ill feel-ings toward Foreman as a result I further find that thecomments and action of Foreman as a supervisor andagent of Respondent may properly be imputed to Re-spondent and find that Respondent thereby violated Sec-tion 8(a)(1) of the ActOn the expiration of a collective-bargaining agreement,the incumbent union is accorded the presumption of con-tinued majority status as the exclusive bargaining repre-sentative of the employees in the bargaining unit SeeGuerdon Industries,218NLRB 658, 659 (1975), citing CHOCTAWHATCHEE ELECTRICBarrington Plaza & Traginew,185 NLRB 962 (1970), enf.denied on other grounds 470 F 2d 669 (9th Cir. 1972).This presumption is a rebuttable one, however, and maybe rebutted by evidence that the union has lost its major-ity status or by a good-faith doubt on the part of the em-ployer based on objective considerations concerning thecontinued majority status of the union. SeeGuerdon In-dustries,supra, citingNLRB v. Gulfmont Hotel Co., 362F 2d 588 (5th Cir 1966), enfg. 147 NLRB 997 (1964). Inorder to establish a good-faith doubt, the employer mustshow that the doubt was based on objective consider-ations and was asserted by the employer in a context freeof unfair labor practices. SeeGuerdon Industries,supra,citingNu-Southern Dyeing & Finishing,179 NLRB 573fn. 1 (1969), enfd. in part 444 F.2d 11 (4th Cir. 1971).The decertificationpetition signedby a majority of theemployees is a recognized objective consideration whichmay give rise to a reasonably based or good-faith doubt,if it has occurred in the context free of unfair labor prac-tices.KSD-AM Radio,262 NLRB 687 (1982). In the in-stant case the central issue with respect to the allegationof violation of Section8(a)(5) iswhether the decertifica-tion petitionwas obtained in a context free of unfairlabor practices so as to permit Respondent to justifiablyrelyon it as establishing a good-faith doubt of theUnion's continued majority status and as a basis for Re-spondent's refusal to bargain with the Union.In assessingthe overall impact of the finding of 8(a)(1)violations having been committed by Respondent in sup-port of the decertification petition, I find that Respond-ent's reliance on the petition as objective considerationof a good-faith doubt of the Union's majoritystatus ismisplaced and its refusal to bargain under these circum-stanceswas violative of Section 8(a)(5) and (1) of theAct notwithstanding the unrebutted testimony of the 14employees who signed the petition that they did so with-out being influenced or coerced by Respondent to do so.Inmaking this determination, I note the testimony ofboth Foreman and Smith that they were aware ofrumors of the circulation of the petition. I find that thereis a valid basis for drawing an inference that the employ-ees who signed the petition were also aware of the par-ticipation of Foreman in the encouragement of the sign-ing of the decertification petition notwithstanding theirtestimony that they themselves received no promises orpressures from Respondent's managerial or supervisoryrepresentatives In making this determination,Ifind thatthe unfair labor practices engaged in by Respondentthrough its supervisor Foreman were not isolated inci-dentsRather, Foreman solicited the signatures of Jack-son and Hobbs in support of the decertification by prom-ising them improvements in wages and threatened Hobbsconcerning his failure to sign the petition. It also en-gaged in surveillance of the solicitation of employeesJackson, Adams, Hobbs, and Byrd to sign the decertifi-cation petition on July 8 by the presence of Foreman inthe breakroom. Moreover, the solicitation of the employ-ees in the relatively small bargaining unit (20 employees)to sign the decertification petition occurred in part onRespondent's premises during the working time of theemployees. I thus find that notwithstanding the unrebut-ted testimony of the employees who signed the petition601that they were neither influenced nor coerced, that thetotality of the circumstances in this case is sufficient towarrant an inference that they were made aware ofForeman's conduct in support of the decertification peti-tion.SeePigglyWiggly,258 NLRB 1081 fn. 8 (1981),enfd. 705 F.2d 1537 (11th Cir. 1983). I find that Re-spondent has failed to rebut this inference. I thus con-clude that the commission of the unfair labor practicesby Foreman occurring at that time on the jobsite and onRespondent's premises were sufficient to taint the peti-tionRespondent's withdrawal of recognition and refusalto bargain with the Union under these circumstancesinterfered with the rights of its employees under Section7 of the Act to select and/or retain their bargaining rep-resentative. SeeIdaho Fresh Pak-Inc.,215NLRB 676,679 (1974);Cantor Bros.,203 NLRB 774 at fn 4 (1973).See alsoHarvey's Resort Hotel,236 NLRB 1670 (1978);AcmeMarkets,232NLRB 219 (1977);Nu-SouthernDyeing & Finishing, Marriott Corp.,258 NLRB 755,768-769 (1981);Jax Mold & Machine,255 NLRB 942,951-952 (1981),Rockland Lake Manor,263 NLRB 1062,1070(1982);Forester Beverage Corp.,265NLRB 285 fn 3(1982).III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices as found in section II,above, occurring in connection with operations of Re-spondent as found in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.On the basis of the foregoing findings of fact and onthe entire record in this case, I make the followingCONCLUSIONS OF LAW1.Choctawhatchee Electric Cooperative,Inc. is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.InternationalBrotherhood of ElectricalWorkers,Local Union No. 2152, AFL-CIO-CLC is a labor orga-nizationwithin themeaningof Section 2(5) of the Act.3.By soliciting the support of its employees to sign apetition to decertify the Union as the bargaining repre-sentative of the employees through the interrogation ofits employees, the issuance of promises of raises in pay ifthe employees supported and signed the decertificationpetition, and threats of retaliation if they failed to signthe petition, and by engaging in surveillance of its em-ployees and their responses to the solicitation of theirsignatures on the petition, Respondent violated Section8(a)(1) of the Act.4.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees includ-ing linemen, apprentice linemen, servicemen, equip-ment operators, groundmen, custodians, service rep-resentatives, shopmechanics,warehousemen, sys- 602DECISIONS it ;f 'NATIONAL LABORtems operation clerk, engineering aide, and store-keeper employed by the Employer-at its DeFuniakSprings, Freeport, and Baker, Florida facilities; ex-cluding all office clerical employees, sales employ-ees,allother employees, professional employees,guards, and supervisors as defined in the Act5.At all times material herein the International Broth-erhood of ElectricalWorkers, Local Union No. 2152,AFL-CIO-CLC hasbeen,and is now, the exclusive rep-resentative of all employees in the aforesaid bargainingunit for purposes of collective bargaining within themeaning of Section 9(a) of the Act.6.Since July 11, 1983,by refusing to meet with theInternational Brotherhood of ElectricalWorkers, LocalUnion No.2152, AFL-CIO-CLC forpurposes of negoti-ating a collective-bargaining agreement covering the bar-gaining unit employees,Respondent has violated Section8(a)(5) and(I) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be ordered to cease anddesist therefrom and to take certain affirmative actionsdesigned to effectuate the policies of the Act and to postthe appropriate notice.Having found that Respondent engaged in violationsof Section 8(a)(1) of the Act, it shall be ordered to ceaseand desist therefrom. Having found that Respondent hasrefused to meet and bargain with the Union in violationof Section 8(a)(5) and (1) of the Act, it will be orderedto cease and desist therefrom and, upon request, to bar-gain collectively in good faith wih the Union as the ex-clusive representative of all of the employees in the ap-propriate unit, and in the event an understanding isreached, to embody such understanding in a signedagreement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed55 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesRELATIONS BOARDORDERThe Respondent, Choctawhatchee Electric Coopera-tive, Inc., DeFuniak Springs, Florida, its officers, agents,sucessors, and assigns, shall1.Cease and desist from(a) Interrogating its employees, promising them raises,or threatening them with retaliation or engaging in sur-veillance of them in its efforts to solicit their support fora petition to decertify the Union or to attempt to per-suade them to abandon their support for the Union.(b)Refusing to bargain collectively concerning ratesof pay, wages, hours of employment, and other termsand conditions of employment with the InternationalBrotherhood of ElectricalWorkers, Local Union No.2152, AFL-CIO-CLC as the exclusive bargaining repre-sentative of its employees in the appropriate unit.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act(a)On request, bargain collectively with the Interna-tionalBrotherhood of ElectricalWorkers, Local UnionNo. 2152, AFL-CIO-CLC as the exclusive representa-tive of all of its employees in the appropriate unit and ifan understanding is reached, embody such understandingin a written agreement.(b) Post at its facilities in DeFuniak Springs, Freeport,and Baker, Florida, copies of the attached notice marked"Appendix."e Copies of the notice, on forms providedby the Regional Director for Region 15, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "